DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1 – 13 and 15 – 20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 

Claim 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. Patent Publication No. 2016/0235267 A1) in view of Yamauchi (U.S. Patent Publication No. 2014/0333132).
Regarding Independent Claim 1, Han teaches a cleaner (Fig. 1) comprising: a battery housing (Annotated Fig. 2); and a battery (battery assembly, 120) separably coupled to the battery housing (Annotated Fig. 2), wherein the battery (120) includes: a frame (outer case, 130), a plurality of battery cells (battery cells, 141) received in the frame (130 Fig. 4), a battery holder (battery cover, 150) that surrounds the plurality of battery cells (141; Fig. 4) the battery holder including a separation wall (partition walls, 151; Fig. 5) that divides the plurality of battery cells (141) into a plurality of rows (R1 and R2; Fig. 5); a battery management unit (battery management unit (BMU), 160) to manage a voltage of the plurality of battery cells (141; Paragraph [0048]); and a barrier (partition plate, 133; Fig. 4) disposed between the plurality of battery cells (141) and the battery management unit (160; Paragraph [0051]).  

    PNG
    media_image1.png
    717
    588
    media_image1.png
    Greyscale



Yamuchi, however, teaches a battery assembly (battery module, 213-1) wherein the battery management unit comprises a circuit board (Paragraph [0056]) wherein the frame (container, 221 including panels, [Paragraph 0054]; Fig. 2B) includes a movement prevention rib (Annotated Fig. 2B) protruding downward from the inner side (with panel, 225 in place, the movement prevention rib is downward of the panel, 225; Annotated Fig. 2B) to prevent movement of the barrier (227C) and the battery management unit (218), wherein the circuit board (Paragraph [0056]) is disposed between the frame (225 portion) and the barrier (227C) and defines a rib slot (Annotated Fig. 2B) configured to receive the movement prevention rib (Annotated Fig. 2B) and wherein the barrier (227C) defines a rib receiving groove (Annotated Fig. 2B) configured to receive the movement prevention rib (Annotated Fig. 2B) that is inserted through the rib slot (Annotated Fig. 2B), the barrier (227C) having a portion (Annotated Fig. 2B) that supports the movement prevention rib (Annotated Fig. 2B) received in the rib receiving groove (Annotated Fig. 2B).

    PNG
    media_image2.png
    636
    643
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Han to further include the frame includes a movement prevention rib protruding from the inner side to prevent movement of the barrier and the battery management unit, the circuit board includes a rib slot through which the movement prevention rib passes, and the barrier includes a rib receiving groove in which the rib passing through the rib slot is received, as taught by Yamuchi, to securely attach the battery to the frame, thus alleviating any damage to the internal electrical components of the battery.
Regarding Claim 2, Han, as modified, teaches the cleaner (Fig. 1) wherein a direction in which the battery (120) is mounted (the battery is mounted with the battery cells vertically aligned; Fig. 2) in the battery housing (Annotated Fig. 2) is parallel with an extension direction (Annotated Fig. 4) of the plurality of battery cells (141) in a state in which the plurality of battery cells (141) is supported by the battery holder (150).  

    PNG
    media_image3.png
    563
    516
    media_image3.png
    Greyscale

Regarding Claim 3, Han, as modified, teaches the cleaner (Fig. 1) wherein the battery holder (150) includes: a first holder (Annotated Fig. 4) that is disposed at an upper portion (Annotated Fig. 4) of the separation wall (151) and that surrounds the upper portions (Annotated Fig. 4) of the plurality of battery cells (141); and a second holder (Annotated Fig. 4) that is disposed at a lower portion (Annotated Fig. 4) of the separation wall (151)  and that surrounds the lower portions (Annotated Fig. 4) of the plurality of battery cells (141).  

Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. Patent Publication No. 2016/0235267 A1) in view of Yamauchi (U.S. Patent Publication No. 2014/0333132).
Regarding Claim 4, Han, as modified teaches all of the elements of claim 3 as discussed above.
Han future teaches the cleaner wherein each of the first and second holders (Annotated Fig. 4) includes: a plurality of first cell cases (Annotated Fig. 4) surrounding an entire circumference of some of the plurality of battery cells (141; Fig. 4).
Han does not teach a plurality of second cell cases surrounding only portions of a circumference of another of the plurality of battery cells.  


    PNG
    media_image4.png
    472
    379
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Han to further include a plurality of second cell cases surrounding only portions of the circumference of another of the plurality of battery cells, as taught by Yamagishi, to securely attach the battery to the frame, thus alleviating any damage to the internal electrical components of the battery.
Regarding Claim 5, Han, as modified, teaches all of the elements of claim 4 as discussed above.
Han does not teach the cleaner wherein the separation wall is disposed between two adjacent first cell cases among the plurality of first cell cases and between two adjacent second cell cases among the plurality of second cell cases and wherein a first distance between centers of the two adjacent cell cases is greater than a 42Attorney Docket No.: 20519-0488US1 second Client Ref. No.: 17LWV012PCO1US01 / LG Ref. No.: PO17-00066USdistance between the centers of two adjacent second cell cases.  

Yamagishi, however, fails to explicitly disclose the cleaner wherein a distance between the centers of two adjacent second cell cases is shorter than a 42Attorney Docket No.: 20519-0488US1 Client Ref. No.: 17LWV012PCO1US01 / LG Ref. No.: PO17-00066USdistance between the centers of two adjacent first cell cases.  
Examiner, however, notes that the applicant fails to provide any criticality in having the specific distance provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, one could provide the centers of two adjacent second cell cases is shorter than a 42Attorney Docket No.: 20519-0488US1 Client Ref. No.: 17LWV012PCO1US01 / LG Ref. No.: PO17-00066USdistance between the centers of two adjacent first cell cases, as desired by the user depending on the particular apparatus that the batteries are being used in.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Han to explicitly teach a distance between the centers of two adjacent second cell cases is shorter than a 42Attorney Docket No.: 20519-0488US1 Client Ref. No.: 17LWV012PCO1US01 / LG Ref. No.: PO17-00066USdistance between the centers of two adjacent first cell cases since one of ordinary skill in the art would by routine experimentation find the optimum distance for the first and second cell cases. 
Regarding Claim 6, Han, as modified, teaches all of the elements of claim 4 as discussed above.
Han further teaches the cleaner wherein the first and second holders each further include a third cell case (Annotated Fig. 4) that is disposed between the pluralities of second cell cases (Annotated Fig. 4) that surrounds portions of a circumference of another of the plurality of battery cells (141 and 142).  

    PNG
    media_image5.png
    586
    552
    media_image5.png
    Greyscale

Claims 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. Patent Publication No. 2016/0235267 A1) in view of Yamauchi (U.S. Patent Publication No. 2014/0333132) and Mizoguchi (U.S. Patent Publication No. 2007/0264536 A1).
Regarding Claim 7, Han, as modified, teaches all of the elements of claim 6 as discussed above.
Han does not teach the cleaner wherein the frame includes contact ribs that are configured to contact with a portion of the plurality of battery cells exposed outside of the plurality of second cell cases and the third cell case.
Mizoguchi, however, teaches a battery assembly (battery pack, 10) wherein the frame (battery case, 11) includes contact ribs (11e and 11h; Fig. 6) that can come in contact battery cells (C2; Fig. 6) exposed out of the second cell case and the third cell case (battery C2 is exposed in that the second and third cell case does not completely surround it and thus the contact rib, 11h contacts the exposed portion; Fig. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Han to further include the frame includes contact ribs that can come in contact battery cells exposed out of the second cell case and the third cell case, as taught by Mizoguchi, to securely attach the battery to the frame, thus alleviating any damage to the internal electrical components of the battery.
Regarding Claim 8, Han, as modified, teaches all of the elements of claim 7 as discussed above.
Han does not teach the cleaner wherein the contact ribs are rounded with a curvature corresponding to the curvature of the plurality of battery cells. 
Mizoguchi, however, teaches a battery assembly wherein the contact ribs (11e and 11h) are rounded with a curvature (Fig. 6) corresponding to the curvature of the plurality of battery cells (c2; Fig. 6). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Han to further include the contact ribs are rounded with a curvature corresponding to the curvature of the battery cells, as taught by Mizoguchi, to securely attach the battery to the frame, thus alleviating any damage to the internal electrical components of the battery.

Claims 9 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. Patent Publication No. 2016/0235267 A1) in view of Yamauchi (U.S. Patent Publication No. 2014/0333132) and Kosugi et al. (U.S. Patent Publication No. 2010/0124693 A1).
Regarding Claim 9, Han, as modified, teaches all of the elements of claim 1 as discussed above.
Hans does not teach the cleaner wherein the barrier includes a plate spaced apart from the circuit board, and an extension direction of each of the plurality of battery cells crosses the circuit board and the plate.  
Kosugi, however teaches a battery assembly (battery pack body, 12) wherein the battery management unit includes a circuit board (battery management circuit board, 14), the barrier (Fig. 3) includes a plate (lid body, 28) spaced apart from the circuit board (14; Fig. 3), and an extension direction (vertical direction as shown in Fig. 4) of each of the plurality of battery cells (10) crosses the circuit board (14) and the plate (28; Paragraph [0009]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Han to further include the battery management unit includes a circuit board, the barrier includes a plate spaced apart from the circuit board, and an extension direction of each of the plurality of battery cells crosses the circuit board and the plate, as taught by Kosugi, to provide insulation of the circuit board from the battery cells, thus alleviating any damage to the internal electrical components of the battery.
Regarding Claim 10, Han, as modified, teaches all of the elements of claim 9 as discussed above.
Han does not teach the cleaner wherein the barrier includes a guide protrusion that protrudes from the plate and that is configured to guide the barrier to the circuit board, and a fastening boss configured to receive and couple to a fastener passing through the circuit board.  
Kosugi, however, teaches a battery assembly (battery pack body, 12) wherein the barrier (Fig. 3) includes a guide protrusion (42) that protrudes from the plate (28) and that is configured to guide the protrusion (42) to be fastened to the circuit board (14, Fig. 3), and a fastening boss (34) configured to receive and couple a fastener (26) passing through the circuit board (14; Figs. 1 and 3).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Han to further include a guide protrusion protruding from the plate to guide the position to be fastened to the circuit board, and a fastening boss to which a fastener passing through the circuit board is fastened, as taught by Kosugi, to provide insulation of the circuit board from the battery cells, thus alleviating any damage to the internal electrical components of the battery.
Regarding Claim 11, Han, as modified, teaches all of the elements of claim 10 as discussed above.
Han does not teach the cleaner wherein the circuit board includes a protrusion through-hole through which the guide protrusion passes, and a fastening hole through which the fastener passes.  
Kosugi, however, teaches a battery assembly (battery pack body, 12) wherein the circuit board (14) includes a protrusion through-hole (46) through which the guide protrusion (42) passes, and a fastening hole (Annotated Fig. 3) through which the fastener (62) passes.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Han to further include the circuit board includes a protrusion through-hole through which the guide protrusion passes, and a fastening hole through which the fastener passes, as taught by Kosugi, to provide insulation of the circuit board from the battery cells, thus alleviating any damage to the internal electrical components of the battery.
Regarding Claim 12, Han, as modified, teaches all of the elements of claim 9 as discussed above.
Han does not teach the cleaner further comprising: an upper conductor disposed above two battery cells over the plurality of battery cells; and an upper conductive plate connected to the upper conductor and connected to the battery management unit, 43Attorney Docket No.: 20519-0488US1 Client Ref. No.: 17LWV012PCO1US01 / LG Ref. No.: PO17-00066US wherein the plate includes a first guide portion guiding the upper conductive plate to the circuit board, and the circuit board includes a second guide portion through which the upper conductive plate passes.  
Kosugi, however, teaches a battery assembly (battery pack body, 12) further comprising: an upper conductor (bus bar, 18) connecting two battery cells (10) over the plurality of battery cells (10; Fig. 4); and an upper conductive plate (connecting terminal, 42) connected to the upper conductor (18) and connected to the battery management unit (Fig. 5), 43Attorney Docket No.: 20519-0488US1 Client Ref. No.: 17LWV012PCO1US01 / LG Ref. No.: PO17-00066US wherein the plate (18) includes a first guide portion (34) guiding the upper conductive plate (42) to the circuit board (14), and the circuit board (14) includes a second guide portion (50) through which the upper conductive plate passes (bosses 34 act as a first guide in that as the screw is attached to the boss, 34, the connecting terminals, 42 are guides through engagement hole, 46).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cleaner of Han to further include an upper conductor connecting two battery cells over the plurality of battery cells; and an upper conductive plate connected to the upper conductor and connected to the battery management unit, 43Attorney Docket No.: 20519-0488US1 Client Ref. No.: 17LWV012PCO1US01 / LG Ref. No.: PO17-00066US wherein the plate includes a first guide portion guiding the upper conductive plate to the circuit board, and the circuit board includes a second guide portion through which the upper conductive plate passes, as taught by Kosugi, to provide insulation of the circuit board from the battery cells, thus alleviating any damage to the internal electrical components of the battery.

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. Patent Publication No. 2016/0235267 A1) in view of Yamauchi (U.S. Patent Publication No. 2014/0333132), Kosugi et al. (U.S. Patent Publication No. 2010/0124693 A1) and Shusaku (JP 2014-229725 A).
Regarding Claim 13, Han, as modified, teaches all of the elements of claim 9 as discussed above.
Han does not teach the cleaner further comprising: a lower conductor disposed under two battery cells among the plurality of battery cells and configured to connect the two battery cells to each other; a lower conductive plate connected to the lower conductor; and a wire connecting the lower conductive plate and the battery management unit, wherein the plate includes a first wire guiding portion guiding the wire, and the circuit board includes a second wire guiding portion guiding the wire.  
Shusaku, however, teaches a battery assembly comprising: a lower conductor (4a) connecting two battery cells (plurality of columnar power storage devices, 1) under the plurality of battery cells (1; Fig. 1); a lower conductive plate (3) connected to the lower conductor (4a at plate 3; Fig. 2); and a wire (wiring, 6) connecting the lower conductive plate (3) and the battery management unit (control board, 7), wherein the plate (9) includes a first wire guiding portion (Annotated Fig. 1) guiding the wire (6), and the circuit board (7) includes a second wire guiding portion (Annotated Fig. 1) guiding the wire (6).  

    PNG
    media_image6.png
    533
    382
    media_image6.png
    Greyscale

.

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. Patent Publication No. 2016/0235267 A1) in view of Yamauchi (U.S. Patent Publication No. 2014/0333132) and Shusaku (JP 2014-229725 A).
Regarding Independent Claim 1, Han teaches a cleaner (Fig. 1) comprising: a battery housing (Annotated Fig. 2); and a battery (battery assembly, 120) separably coupled to the battery housing (Annotated Fig. 2), wherein the battery (120) includes: a frame (outer case, 130), a plurality of battery cells (battery cells, 141) received in the frame (130 Fig. 4), a battery holder (battery cover, 150) that surrounds the plurality of battery cells (141; Fig. 4) the battery holder including a separation wall (partition walls, 151; Fig. 5) that divides the plurality of battery cells (141) into a plurality of rows (R1 and R2; Fig. 5); a battery management unit (battery management unit (BMU), 160) to manage a voltage of the plurality of battery cells (141; Paragraph [0048]); and a barrier (partition plate, 133; Fig. 4) disposed between the plurality of battery cells (141) and the battery management unit (160; Paragraph [0051]).  

    PNG
    media_image1.png
    717
    588
    media_image1.png
    Greyscale


Han does not teach the cleaner further comprising: a lower conductor disposed above two battery cells over the plurality of battery cells; and an upper conductive plate connected to the upper conductor and connected to the battery management unit, 43Attorney Docket No.: 20519-0488US1 Client Ref. No.: 17LWV012PCO1US01 / LG Ref. No.: PO17-00066US wherein the plate includes a first guide portion guiding the upper conductive plate to the circuit board, and the circuit board includes a second guide portion through which the upper conductive plate passes.  
Han does not teach the cleaner further comprising: a lower conductor disposed under two battery cells among the plurality of battery cells and configured to connect the two battery cells to each other; a lower conductive plate connected to the lower conductor; and a wire connecting the lower conductive plate and the battery management unit, wherein the barrier comprises a plate disposed above the plurality of battery cells, the plate comprising a first wire guiding portion configured to guide the wire and, and the circuit board includes a second wire guiding portion guiding the wire.  
Shusaku, however, teaches a battery assembly comprising: a lower conductor (4a) connecting two battery cells (plurality of columnar power storage devices, 1) under the plurality of battery cells (1; Fig. 1); a lower conductive plate (3) connected to the lower conductor (4a at plate 3; Fig. 2); and a wire (wiring, 6) connecting the lower conductive plate (3) and the battery management unit (control board, 7), where in the barrier comprises a plate (9) disposed above the plurality of battery cells; wherein the plate (9) comprises a first wire guiding portion (Annotated Fig. 1) guiding the wire (6), and the circuit board (7) includes a second wire guiding portion (Annotated Fig. 1) guiding the wire (6).  
Allowable Subject Matter
Claims 15 – 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723